
	
		I
		112th CONGRESS
		1st Session
		H. R. 2595
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2011
			Mr. Van Hollen (for
			 himself, Mr. Burgess,
			 Mr. Tiberi,
			 Mr. Carnahan,
			 Mr. Schock,
			 Mrs. Blackburn,
			 Mr. Terry,
			 Mr. Fortenberry,
			 Mr. King of New York,
			 Mr. LaTourette,
			 Mr. Posey,
			 Mr. Thornberry,
			 Mrs. McMorris Rodgers,
			 Mr. Wilson of South Carolina,
			 Mr. Wolf, Mr. Wittman, Mr.
			 Latham, Ms. Lee of
			 California, Mrs. Maloney,
			 Mr. Runyan,
			 Mr. Deutch,
			 Ms. Clarke of New York,
			 Mr. Grijalva, and
			 Mr. Engel) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for the
		  establishment of permanent national surveillance systems for multiple
		  sclerosis, Parkinson’s disease, and other neurological diseases and
		  disorders.
	
	
		1.Short titleThis Act may be cited as the
			 National Neurological Diseases
			 Surveillance System Act of 2011.
		2.National
			 neurological diseases surveillance systemPart P of title III of the Public Health
			 Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the
			 following:
			
				399V–6.Surveillance
				of neurological diseases
					(a)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall—
						(1)enhance and expand
				infrastructure and activities to track the epidemiology of neurological
				diseases, including multiple sclerosis and Parkinson’s disease; and
						(2)incorporate
				information obtained through such activities into a statistically sound,
				scientifically credible, integrated surveillance system, to be known as the
				National Neurological Diseases Surveillance System.
						(b)ResearchThe
				Secretary shall ensure that the National Neurological Diseases Surveillance
				System is designed in a manner that facilitates further research on
				neurological diseases.
					(c)ContentIn
				carrying out subsection (a), the Secretary—
						(1)shall provide for
				the collection and storage of information on the incidence and prevalence of
				neurological diseases in the United States;
						(2)to the extent
				practicable, shall provide for the collection and storage of other available
				information on neurological diseases, such as information concerning—
							(A)demographics and
				other information associated or possibly associated with neurological diseases,
				such as age, race, ethnicity, sex, geographic location, and family
				history;
							(B)risk factors
				associated or possibly associated with neurological diseases, including genetic
				and environmental risk factors; and
							(C)diagnosis and
				progression markers;
							(3)may provide for the collection and storage
				of information relevant to analysis on neurological diseases, such as
				information concerning—
							(A)the epidemiology
				of the diseases;
							(B)the natural
				history of the diseases;
							(C)the prevention of
				the diseases;
							(D)the detection,
				management, and treatment approaches for the diseases; and
							(E)the development of
				outcomes measures; and
							(4)may address issues
				identified during the consultation process under subsection (d).
						(d)ConsultationIn
				carrying out this section, the Secretary shall consult with individuals with
				appropriate expertise, including—
						(1)epidemiologists
				with experience in disease surveillance or registries;
						(2)representatives of
				national voluntary health associations that—
							(A)focus on
				neurological diseases, including multiple sclerosis and Parkinson’s disease;
				and
							(B)have demonstrated
				experience in research, care, or patient services;
							(3)health information
				technology experts or other information management specialists;
						(4)clinicians with
				expertise in neurological diseases; and
						(5)research
				scientists with experience conducting translational research or utilizing
				surveillance systems for scientific research purposes.
						(e)GrantsThe
				Secretary may award grants to, or enter into contracts or cooperative
				agreements with, public or private nonprofit entities to carry out activities
				under this section.
					(f)Coordination
				with other Federal agenciesSubject to subsection (h), the
				Secretary shall make information and analysis in the National Neurological
				Diseases Surveillance System available, as appropriate, to Federal departments
				and agencies, such as the National Institutes of Health, the Food and Drug
				Administration, the Centers for Medicare & Medicaid Services, the Agency
				for Healthcare Research and Quality, the Department of Veterans Affairs, and
				the Department of Defense.
					(g)Public
				accessSubject to subsection (h), the Secretary shall make
				information and analysis in the National Neurological Diseases Surveillance
				System available, as appropriate, to the public, including researchers.
					(h)PrivacyThe Secretary shall ensure that privacy and
				security protections applicable to the National Neurological Diseases
				Surveillance System are at least as stringent as the privacy and security
				protections under HIPAA privacy and security law (as defined in section
				3009(a)(2)).
					(i)ReportNot
				later than 4 years after the date of the enactment of this section, the
				Secretary shall submit a report to the Congress concerning the implementation
				of this section. Such report shall include information on—
						(1)the development
				and maintenance of the National Neurological Diseases Surveillance
				System;
						(2)the type of
				information collected and stored in the System;
						(3)the use and
				availability of such information, including guidelines for such use; and
						(4)the use and
				coordination of databases that collect or maintain information on neurological
				diseases.
						(j)DefinitionIn
				this section, the term national voluntary health association means
				a national nonprofit organization with chapters, other affiliated
				organizations, or networks in States throughout the United States.
					(k)Authorization of
				appropriationsTo carry out this section, there is authorized to
				be appropriated $5,000,000 for each of fiscal years 2012 through
				2016.
					.
		
